Fred Cameron and Frank Pence were jointly tried in the county court of Oklahoma county for maintaining a public nuisance, where intoxicating liquors were possessed and kept for sale, and where people congregated for the purpose of drinking the same, at No. 205 and No. 205 1/2 North Broadway, in Oklahoma City, Oklahoma county, Okla., from the 1st day of November, 1913, up until the 1st day of July, 1915. They were each sentenced to serve a term of six months in the county jail, and to pay a fine of $500.
This is a companion case to No. A-2733, against these same parties, this day decided by the court. Ante, p. 692,167 P. 339. In this case the parties were prosecuted for maintaining a public nuisance at a different location from that described in No. A-2733, and during a different period of time. The legal questions involved are all decided adversely to the contention of these plaintiffs in error in case No. A-2733. The evidence in this case to sustain the conviction is equally as strong, if not stronger, than that adduced by the state in No. A-2733.
After a careful examination of the record, the court finds no error sufficient to reverse the judgment, and the same is affirmed.
 *Page 1